DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 09/07/2021, has been received, entered and made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s).
Reference US 2006/0012837 A1 is a general background reference(s) covering document reading apparatus .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched close prior arts Furukawa et al. (US 2018/0183968 A1), Osada et al. (US 2018/0160008 A1), Hitaka et al. (US 2011/0135325 A1) and Ishikawa (US 2006/0012837 A1) individually or combined fail to disclose or make obvious the claimed subject matter. That is, the cited prior arts fail to disclose or to render obvious: “when a jam occurs during execution of the job, the controller interrupts the job, the controller sets as a recovery number of sheets a number of sheets that have finished being read by the reading portion, the controller makes the conveying portion perform blank-feed processing to discharge a sheet fed to the conveyance passage to the discharge portion without reading the sheet starting from a state where all sheets that were set on the setting portion at a start of the job have been re-set on the setting portion until a number of sheets that have fed from the setting portion to the conveyance passage reaches the recovery number of sheets, and the controller makes the reading portion read a sheet starting with a next sheet that is fed to the conveyance passage after feeding of a number of sheets corresponding to the recovery number of sheets to the conveyance passage, when making the conveying portion perform the blank-feed processing, the controller checks whether or not the conveyance mode before interruption of the job was the registration mode and if the conveyance mode before interruption of the job was the registration mode, the controller recognizes a number of jams that have occurred in the job, and if the conveyance mode before interruption of the job was the registration mode and in addition the number of jams has not reached a prescribed threshold number of jams, the controller makes the conveying portion perform the blank-feed processing in the registrationless mode.”
It follows that claims 2-6 are then inherently allowable for depending on allowable base claim 1.
Referring to claim 7, the same reasons for allowance provided for claim 1 are applicable herein. 
Referring to claim 8, the searched close prior arts Furukawa et al. (US 2018/0183968 A1), Osada et al. (US 2018/0160008 A1), Hitaka et al. (US 2011/0135325 A1) and Ishikawa (US 2006/0012837 A1) individually or combined fail to disclose or make obvious the claimed subject matter. That is, the cited prior arts fail to disclose or to render obvious: “when a jam occurs during execution of the job, the controller interrupts the job, the controller sets as a recovery number of sheets a number of sheets that have finished being read by the reading portion, the controller makes the conveying portion perform blank-feed processing to discharge a sheet ted to the conveyance passage to the discharge portion without reading the sheet starting from a state where all sheets that were set on the setting portion at a start of the job have been re-set on the setting portion until a number of sheets that have fed from the setting portion to the conveyance passage reaches the recovery number of sheets, and when making the conveying portion perform the blank-feed processing, the controller makes the conveying portion perform the blank-feed processing in the registrationless mode.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675